Mr. Chief Justice Clarity delivered the opinion of the court: This is a claim for total disability. It appears that claimant received his injury while in the employ of the State of Illinois. He was. engaged in hauling dirt on State Hard Road No. 36. He was hauling dirt from an excavator operated by the State and while driving up he drove his team into a bank and before he could swing them into place the dirt intended for his load, was dumped upon his neck and back disabling claimant. It appears that claimant had two children under the age of 16 at the time of the injury and was receiving '$7.00. per day wages, $2.00 for the team and $5.00 for his personal services as teamster. It appears further that claimant was bedfast for a long period of time and that he is disabled on account of the injury to his shoulder and that he is permanently, partially disabled. The Attorney General comes and sets up that “if the' court saw fit to allow any amount in this cause that Fifteen Hundred ($1,500.00) Dollars would be the proper amount.” The court is of the opinion that the claimant was injured in the course of his employment and that the record in this case indicates a damage to claimant of at least $1,500.00. Therefore this court recommends that this claimant be allowed the sum of Fifteen Hundred ($1,500.00) Dollars.